DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1B, 2P, and 3B in the reply filed on 1/24/2022 is acknowledged.  The traversal is on the ground(s) that search and examination of all claims can be made without serious burden.  This is not found persuasive because applicant’s claims are drawn to a wide variety of different cannula systems having different classification, structural configurations and methods of use.  The sheer number of species present in the instant application represents a serious burden in that it is not possible to search even a fraction of the variations in a reasonable amount of time.
The requirement is still deemed proper and is therefore made FINAL.
It is important to note that Species 3A and 3B are both drawn to arterial cannulas.  Since Applicant has elected a heart cannula (as per the election of Species 1B and 2P), the requirement to elect one of Species 3A and 3B has been rendered moot. Neither of Species 3A or 3B are applicable to the heart cannulas of the instant application. 


Claims 6-7 and 26: A positioning arm is not present in Figures 22A-22C.  This feature is present in, for example, species of Figures 17, 18, 19, 20A-B, and 23A-C. 
Claims 8-13, 22, and 23:  A drainage cannula that surrounds the reinfusion cannula is not present in Figures 22A-22C.  This configuration is present in, for example, the embodiments of Figures 18, 19, 23E-F, and 25-27.  Claims 9-13 and 23 depend from Claims 8 and 22, respectively. 
Claim 17: Figures 22A-C do not have a plurality of openings on the reinfusion lumen, and therefore do not provide flow of oxygenated blood as claimed.  This confifuration is shown in Figure 19, 25, 26, and 27A
Claim 20: Figures 22A-C do not have a plurality of openings on the reinfusion lumen.  This configuration is shown in Figures 19, 25, 26, and 27A. 
Claims 27 and 28:  Figures 22A-C do not have a reinfusion cannula that extends into the heart of the patient.  This configuration is shown in Figures 19, 25, 26, and 27A

Therefore, Claims 6-13, 17, 20, 22, 23, and 26-30 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 16 are indefinite because it is unclear what is meant by “before the balloon” and “after the balloon.”  Specifically, the directionality of “before” and “after” is ambiguous because these terms are not defined by the claims.  
For the purposes of examination, the examiner has interpreted “before the balloon” to mean proximal of the balloon, and “after the balloon” to mean distal of the balloon. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 14-16, 18, 21-24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 7,473,239). 
With respect to Claim 1, Wang teaches a cannula system (Figures 2-2B, 3-7 and 13-13A) comprising a cannula 50 comprising an external end (adjacent numeral 54) and an internal end (adjacent numeral 64) that is insertable into a vessel of a patient for flowing fluid through the vessel (6; specifically the IVC; see Column 8, Lines 54-57); and 
a balloon 96 (shown in Figure 13) located proximate the internal end and insertable into the vessel, wherein the balloon is configured to surround the tubing, and when inserted into the vessel and inflated, the balloon secures the cannula within the vessel (Column 10, Line 53 through Column 11, Line 53).

With respect to Claim 2, Wang teaches that the balloon 96 can place a distance between the sidewall of the vena cava and the cannula system, thereby preventing the undesirable collapse of the vena.  Therefore, Wang teaches tthat the balloon is configured to limit occlusion of the vessel.  See Column 10, Line 53 through Column 11, Line 53, especially Column 11, Lines 6-12. 

With respect to Claims 3 and 4, Wang teaches that when the balloon is inserted into the vessel and inflated, the balloon is configured to limit flow of fluid within the vessel, thereby limiting recirculation of blood and limit mixing of deoxygenated and oxygenated blood (see Figures 13-13A and Column 10, Line 53 through Column 11, Line 53).  



With respect to Claims 14-16, at least a portion of the internal end comprises a plurality of openings (62, 64, 64A, 64B; Figures 2-2B; Column 5, Lines 42-54).  Specifically, the plurality of openings may include a plurality of openings disposed on the drainage lumen proximal/before of the balloon (plurality of openings 62; Column 5, Lines 42-45) and a plurality of openings disposed distal/after the balloon (plurality of openings 64, 64A, 64B; Column 5, Lines 45-50). 

With respect to Claim 18, Wang teaches balloons (96, 96a) that are configured to be inflated.  Therefore, a plurality of openings must be provided for allowing fluid to flow into the balloons for inflation.  In the event that applicant does not envisage this interpretation of Wang, see the 103(a) rejection of Claim 18 below. 

With respect to Claim 21, Wang teaches a cannula system (Figures 2-2B, 3-7 and 13) comprising:
a reinfusion cannula 56 comprising a first tubing with an external end (adjacent numeral 58) and an internal end (adjacent numeral 66) insertable into a vessel of a patient configured to flow oxygenating fluid through the vessel;

a first balloon 96 (Figure 13) insertable into the vessel, wherein the balloon is configured to surround one or both the reinfusion cannula 56 and the drainage cannula 52, wherein when inserted into the vessel and inflated, the first balloon 96 is configured to secure the cannula(s) to the vessels.  See Column 10, Line 53 through Column 11, Line 5. 

With respect to Claim 24, Wang teaches that the first tubing of the reinfusion cannula 56 and the second tubing of the drainage cannula 52 merge together into a single cannula assembly (Column 5, Lines 30-40) and are connected to each other at adjoining walls thereof (i.e. a connection mechanism; see Figures 2-2D and 8-12A).  For example, the connection mechanism may be a septum 76 (Figure 2D). It is important to note that the claim does not require any structural specifics of the connection mechanism, nor does it require that the reinfusion cannula and drainage cannula are movable with respect to each other. 

With respect to Claim 25, Wang teaches that the balloon is insertable into the vena cava (4, 6; see Figure 13) of the patient.  See Figures 5-7 and 13-13A. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Tilson et al. (US 2018/0229012).  Wang teaches the cannula system of Claim 1, and further teaches that the purpose of the balloon is to maintain the circumference of the SVC sidewall and prevent unnecessary collapse, and accordingly,  the balloon need not extend around the full circumference of the cannula (Column 11, Lines 1-17).  Wang, however, does not specifically teach that the balloon comprises a plurality of openings disposed therein, the openings configured to allow for blood to be drained therethrough. 
Tilson teaches a balloon structure for maintaining the shape of a vessel while simultaneously allowing liquid to flow through the structure [0009-0012].  Specifically, the balloon comprises a plurality of apertures extending therethrough while the device is inflated, thereby allowing blood to flow through the openings in the balloon while the shape of the vessel is maintained in an expanded configuration (for example, see 714 in Figures 2A-7A (see [0024] [0115] and [0290].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Wang’s cannula system to have a balloon with a plurality of openings extending . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kelly et al. (US 2013/0158338) teaches a dual lumen coaxial cannula assembly, wherein the inner reinfusion cannula is slidable with respect to the outer drainage cannula. 
	Jonkman (US 5,858,009) teaches a multi-lumen with a plurality of openings on the distal end of each cannula. 
	Lu et al. (US 2019/0247564) teaches a dual lumen VV ECMO cannula.
	Haneef (US 2021/0178047) teaches a catheter system comprising a drainage cannula disposed in the vena cava and a reinfusion cannula disposed within a chamber of the heart. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781